DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding 112(f) interpretation
Applicant’s arguments, see REMARKS, filed 06/28/2022, with respect to the claim interpretation of “therapy system” have been fully considered and are persuasive. 
Examiner notes that in light of applicants comments the 112(f) interpretation has been updated to include all therapy systems listed in [0009]-[0012] of the PGPub.

Regarding 112(b) rejections,
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. For example, applicant argues that a “non-ultrasound transducer may alternatively be employed (see, for example, paragraph [0015], [0073], [0083], of applicant’s specification which generally refers to “a transducer”, i.e. not “an ultrasound transducer”. The same non-ultrasound transducer may also be used for the application of therapy to the region of interest using the transducer” (REMARKS pg. 8). Examiner respectfully disagrees in that the specification only appears to support acoustoelectric imaging system uses ultrasound (and thus an ultrasound transducer as shown in fig. 19) to generate the map (e.g. [0004], [0046], and [0051], and [0087]) . While paragraphs [0015], [0073], and [0083] provide vague disclosure of “a transducer/probe used for generating the map”, this does not provide sufficient support that such a transducer/probe may be non-ultrasound. For these reasons, the 112(b) rejection has been updated and a 112(a) rejection is necessitated in view of the amendments to the claim as well as applicant’s remarks.  

Regarding 103 rejections
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. For example, applicant argues that “AE Cardiac Imaging produces 4D maps (3D over time) at the mm scale, where each pixel is proportional to the local current densities, a typical EP map does not require ultrasound and typically only provides voltage potential information near the electrode with poor spatial resolution and poor depth penetration (and not 3D) and, therefore, reveals very different and limited information compared to AE Cardiac Imaging, and likewise, AE imaging. Since Kuck fails to each AE image-guided feedback during therapy, or even an AE generated map used for therapy, and since Qin doesn’t even teach any therapy whatsoever, the proposed combination of Kuck and Qin would likewise be deficient in teaching at least those features. Therefore, the teachings of Kuck and Qin do not anticipate nor render obvious the  claimed invention” (REMARKS pgs. 11 and 12). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner notes that the applicant appears to be arguing that the two cannot be combined because Kuck fails to teach AE image-guided feedback during therapy and Qin fails to teach both the acousto-electric imaging system and the therapy system. Examiner notes that in the rejection it is specifically pointed out that Kuck teaches an image-guided therapy system, but fails to explicitly teach an acoustoelectric imaging system as claimed and Qin is merely relied upon to teach an alternative imaging system to be used in place of the imaging system of Kuck. Qin is only relied upon to teach the deficiencies (i.e. an acoustoelectric imaging system) of Kuck and is not required to teach claim elements that are already taught by Kuck (i.e. the therapy system). Examiner notes that while Qin does not explicitly teach a therapy system, Qin provides explicit motivation for using the acoustoelectric imaging system for why a person having ordinary skill in the art would have been motivated to use such an acoustoelectric imaging system in combination with a therapy system (e.g. the therapy system of Kuck) on pg. 242 which discloses translating the technology of UCSDI (or acoustoelectric imaging) to patients to provide fast EP mapping during ablation and further discloses advantages of UCSDI compared to typical electrical mapping include the spatial resolution.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a non-ultrasound transducer used to generate the map and provide application of the therapy per applicants comments regarding claims 9 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
The limitation “therapy system” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “therapy system” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “therapy system”) is modified by functional language (“targets the region of interest”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that an ultrasound therapy system, an ablation therapy system, a therapy system for ultrasound ablation, radio frequency (RF) ablation, cryoablation, hyperthermia, ablation, and a combination thereof, or a therapy system for transient opening of the blood brain barrier (BBB), sonoporation, ablation hyperthermia, cavitation, necrosis coagulation of blood vessels, sonothromolysis, sonlysis, lithotripsy, neuromodulation, and a combination thereof. (PGPub [0009]-[0012]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
Claims 9 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this instance, the claims recite “wherein the acoustoelectric imaging system comprises a transducer used for generating the map, and wherein the therapy system is configured to provide the application of therapy to the region of interest using the transducer”. Based on applicant’s comments on page 3 of the remarks, the transducer used to generate the map and further provide application of therapy is a non-ultrasound transducer. Examiner notes that such a non-ultrasound transducer for generating the map is not supported by the specification. For example, [0004] of the PGPub discloses a current source density mapping system includes an ultrasound transducer emitting an ultrasound wave directed at a mapping field, [0046] of the PGPub discloses acoustoelectric image-guided therapy systems which combines acoustoelectric-type ultrasound imaging with therapy which is co-registered based on the mapping from the ultrasound imaging,  [0087] of the PGPub discloses by scanning the sample with the ultrasound transducer a map is created, the same map may simultaneously be used for creating ultrasound images, and more specifically with respect to claims 9 and 20 [0051] of the PGPub discloses combining acoustoelectric imaging hardware and software with HIFU therapy optionally using the same ultrasound transducer. Examiner notes that while there are vague disclosures of “a transducer/probe used for generating the map” in paragraphs [0015], [0073], and [0083], these do not provide sufficient support that the maps generated by the acoustoelectric imaging system may be generated by non-ultrasound transducers. For these reasons, as well as the recitation that the applied therapy excludes ultrasound therapy (claims 1 and 12), the limitation is considered new matter and a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 20 recite the limitation “wherein the acoustoelectric imaging system comprises a transducer used for generating the map, and wherein the therapy system is configured to provide the application of therapy to the region of interest using the transducer”. Examiner notes with respect to the 112(a) rejection above, the only supported transducer appears to be an ultrasound transducer, therefore it is unclear how the ultrasound transducer is used to provide the application of therapy to the region of interest when the applied therapy excludes ultrasound therapy per claims 1 and 12. For examination purposes, it has been interpreted to mean the therapy system uses the map generated by the transducer to provide the application of therapy, however, clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8-10, 12-13, 15-17, 19-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kuck et al. (US 20160331262 A1), hereinafter Kuck in view of NPL Qin et al. (“Ultrasound Current Source Density Imaging of the Cardiac Activation Wave Using a Clinical Cardiac Catheter”), hereinafter Qin.
Regarding claims 1 and 12,
Kuck teaches an image guided therapy system (at least fig. 1 (10) and corresponding disclosure in at least [0030]) comprising:
An imaging system (at least fig. 1 (100, 200, and 300) and corresponding disclosure in at least [0030]) that generates a map of a region of interest ([0053] which discloses MMU generates mapping data to represent activation times computed inside the heart , wherein the imaging system comprises electrodes ([0059] which discloses an EP catheter having a plurality of electrodes) and an amplifier (at least fig. 5A (224) and corresponding disclosure in at least [0077]) and measures electrical activity ([0051])
A therapy system (at least fig. 1 (500) and corresponding disclosure in at least [0030]) that targets the region of interest using the map ([0062] which discloses optimization component can be used to determine one or more ablation deliver locations in the patient’s heart [0058] which discloses the PVM (400/450) (which includes the optimization function) computes a plurality of parameters based on the mapping data (208)), and that applies therapy to the region of interest ([0063] which discloses the optimization can further determine durations or power levels of ablation delivered by the therapy system, therefore the therapy system 500 uses the map to target the region of interest accordingly), wherein the therapy system is configured to use integrated feedback from the imaging system (100,200, and 300) while targeting the region of interest ([0137] which discloses the combined EP mapping and ablation system can provide real-time or near-real-time electrophysiological information, including sequences of cardiac excitation, zones with abnormal electrophysicological properties, locations of ectopic foci, drivers and triggers of arrythnmias, and possible targets for ablation and [0125] which discloses on the monitor or display, a real-time or near real time visual representation or image of the one or more locations on the patients heart where scar tissue has been formed or is being formed therein by the ablation device. Examiner notes all of this real-time information is considered integrated feedback and is in real-time during ablation (i.e. while targeting the region of interest) and wherein the applied therapy excludes ultrasound therapy ([0115] which discloses ablation system uses an ablation catheter (e.g. RF ablation electrode, cryogenic device etc.)
Kuck fails to explicitly teach wherein the imaging system is an acoustoelectric imaging system that creates and measures electrical current in the region of interest.
Qin, in a similar field of endeavor involving electrical mapping of the heart, teaches an acoustoelectric imaging system (at least fig. 1 and corresponding disclosure) that generates a map of the region of interest (at least fig. 6 (b) and corresponding disclosure), wherein the acoustoelectric imaging system comprises electrodes (at least fig. 5 (R1 and R2) and corresponding disclosure) and an amplifier (pg. 243 Section C. which discloses the AE (acoustoelectric) signal was amplified. Examiner notes an amplifier is necessary. See also annotated fig. 1 below) and creates and measures electrical current in the region of interest (pg. 241 which discloses the AE effect modulates a tissue’s resistivity near the focal region of the ultrasound beam which induces a current modulation detectable (i.e. measurable) across two electrodes. Abstract which discloses mapping electrical current. Thus current is measured). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kuck to include the acoustoelectric imaging system as taught by Qin in order to improve the spatial resolution and provide fast EP mapping during ablation (Qin pg. 242). Such a modification amounts to merely a simple substitution of one known electrophysiological imaging system for another rendering the claim obvious (MPEP 2143).
Examiner notes in the modified system the therapy system would target the region of interest using the map of Qin accordingly and in combination would amount to an acoustoelectric image-guided therapy system. 

    PNG
    media_image1.png
    567
    713
    media_image1.png
    Greyscale

Annotated fig. 1

Regarding claims 2 and 13,
Kuck, as modified, teaches the elements of claims 1 and 12 as previously stated. Kuck further teaches wherein the therapy system is an ablation therapy system ([0115])

Regarding claims 4 and 15,
Kuck, as modified, teaches the elements of claims 1 and 12 as previously stated. Kuck further teaches wherein the therapy is radiofrequency ablation ([0115] RF ablation electrode)

Regarding claims 5 and 16,
Kuck, as modified, teaches the elements of claims 1 and 12 as previously stated. Qin further teaches wherein the therapy system is ablation ([0115]).

Regarding claims 6 and 17,
	Kuck, as modified, teaches the elements of claims 1 and 12 as previously stated. Qin further teaches wherein the acoustoelectric imaging system comprises an ultrasound current source density imaging system (UCSDI) (pg. 241 which discloses the study uses ultrasound current source density imaging system (UCSDI)). 

	Regarding claims 8 and 19,
	Kuck, as modified, teaches the elements of claims 7 and 18 as previously stated. Kuck further teaches wherein the integrated feed-back is in real time ([0137] and [0125])
Qin further teaches wherein imaging is performed in real-time (pg. 241 Abstract which discloses real time UCSDI for cardiac mapping)
Examiner notes in the modified system the real-time imaging of Qin would provide integrated feedback to the system of Kuck in real-time. 

Regarding claims 9 and 20,
Kuck, as modified, teaches the elements of claims 1 and 12 as previously stated. Qin further teaches wherein the acoustoelectric imaging system comprises a transducer (at least fig 1 US xducer and corresponding disclosure) used for generating the map (pg. 243 which discloses  the AE signals correspond to A-line signals of the transducer and pg 244 which discloses UCSDI depends on the location of the ultrasound beam)
Examiner notes in the modified system since the transducer is used to generate the map of Qin, the therapy system of Kuck would provide the application of therapy to the region of interest using the transducer in its broadest reasonable interpretation. For example, since the map of Qin uses the transducer and the application of the therapy to the region of interest uses the map in the modified system the application of therapy to the region of interest would use the transducer used to generate the map. 

Regarding claims 10 and 21,
Kuck, as modified, teaches the elements of claims 1 and 12 as previously stated. Qin further teaches wherein the acoustoelectric imaging system utilizes passive electrical conduction for generating the map (pg. 241 which discloses inducing a current modulation. Examiner notes when imaging the living tissue with extraneous current introduction, the map generation would utilize the passive electrical conduction). 

Regarding claims 23 and 24,
Kuck, as modified teaches the elements of claims 1 and 12 as previously stated. Qin further teaches wherein the maps from the acoustoelectric imaging system uses the measured electrical current from the acoustoelectric imaging system (abstract which discloses the maps are for mapping current, thus the integrated feedback (i.e. maps) would use the measured electrical current).
Examiner notes in the modified system since the maps are used for integrated feedback in Kuck the integrated feedback would use the measured electrical current from the acoustoelectric imaging system of Qin.  

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuck and Qin as applied to claims 1 and 12 above and further in view of Witte et al. (US 20080183076 A1), hereinafter Witte.
Regarding claims 11 and 22,
Qin, as modified, teaches the elements of claim 1 and 12 as previously stated. It is unclear if Qin teaches wherein the acoustoelectric imaging system utilizes active electrical conduction for generating the map. 
Nonetheless, Witte, in a similar field of endeavor involving acoustoelectric imaging, teaches wherein an acoustoelectric imaging system utilizes active electrical conduction for generating a map ([0027] which discloses the living tissue is electrically active tissue for imaging. Examiner notes when imaging the electrically active tissue without extraneous current introduction, the map generation would utilize the active electrical conduction). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Qin to include utilizing active conduction as taught by Witte in order to map the tissue as is without the introduction of current.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793               

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793